DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 cites “the second end being close” which should be “the second end being closed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable under to Wiese-Martin et al., hereinafter Wiese-Martin (US 2012/0096765), in view of Chester (US 6,014,836).
Regarding claim 1, Wiese-Martin teaches of (Fig. 1) an herbicide application device (Abstract, Fig. 1, ¶0027, liquid herbicide applicator 10) comprising:
a rod (first portion 14 and lower end 18);

a tube (Fig. 4, reservoir 32 and valve assembly 44) selectively insertable (via threaded coupling) into the recess (Fig. 4, recess extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) for removably coupling the tube (reservoir 32 and valve assembly 44) to the rod such that a first end of the tube (lower end 36) protrudes from the rod (first end of the tube 36 protrudes from the lower end of the rod), the tube having a second end (reservoir upper end 34), the second end (34) being closed (closed by the lower end 18);
an herbicide positioned in the tube (¶0039, herbicide in the reservoir 32);
a set of applicators (Fig. 6a-9b, dispenser assembly 70, first auxiliary dispenser assembly 80 and/or second auxiliary dispenser assembly 100), each applicator being selectively couplable (via threaded coupling) to the first end of the tube (36) wherein the applicator is configured for transferring the herbicide from the tube to a plant in a targeted manner (¶0039, liquid from the reservoir 32 flows through the valve assembly 44 and into the dispenser assembly 70 and further flow through the cap portion apertures 76 to target weeds);
the tube being circularly shaped when viewed longitudinally (circularly shaped when viewed longitudinally);
the tube being threaded proximate to the first end (36) (Fig. 4, ¶0032, threaded by the first end 36); and


    PNG
    media_image1.png
    275
    486
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 6b of Wiese-Martin 
Wiese-Martin does not appear to teach the tube being internally threaded; and 
the ring being externally threaded such that the ring is positioned for threadedly inserting into the first end of the tube for removably coupling the applicator to the tube;
the ring being externally threaded such that the ring is positioned for threadedly inserting into the first end of the tube for removably coupling the applicator to the tube. 
Wiese-Martin discloses the applicator tip (dispenser assembly 70) being internally-threaded and the tube being externally threaded (Figs. 5b, 6b). Nevertheless, 
Chester is in the field of herbicide applicators and teaches of (Figs. 6 and 8) tube being internally threaded (Fig. 6, internal threads 42) and the ring being externally threaded (Annotated Fig. 2 below, ring of material having external threads 44 as pointed out by the arrow) such that the ring is positioned for threadedly inserting (via internal threads 42) into the first end of the tube (lower end) for removably coupling the applicator (end 43) to the tube (removably coupled to the applicator via threads). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the herbicide application device disclosed in Wiese-Martin with the alternate threading taught in Chester, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  

    PNG
    media_image2.png
    554
    283
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 8 of Chester


Regarding claim 4, Wiese-Martin as modified teaches of the invention in claim 1, and further teaches of (Fig. 4) a first coupler coupled to the tube (exteriorly threaded end of reservoir upper end 34); and
a second coupler coupled to the rod (interiorly threaded end or coupling of lower end 18), the second coupler (interiorly threaded end or coupling of lower end 18) being complementary to the first coupler (exteriorly threaded end of reservoir upper end 34) such that the second coupler is positioned for selectively coupling to the first coupler for removably coupling the tube to the rod (second coupler is threadedly complimentary to the first coupler).

Regarding claim 8, Wiese-Martin as modified teaches of the invention in claim 1, but does not appear to teach of each disc of the set of applicators having a respective circumference such that the set of applicators comprises discs having a variety of circumference. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a variety of disc circumferences for sets of 
 
Regarding claim 11, Wiese-Martin as modified teaches of the invention in claim 1, and further including (Fig. 1) a grip (handle grip 30) coupled to the rod proximate to a second endpoint of the rod (coupled to the rod near the upper end 16) wherein the grip is configured for enhancing a grasp of a hand of a user upon the rod (¶0029, grip 30 is both comfortable and secure for a person to hold onto).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 1 above, and further in view of Schindler (US 2012/0252671).
Regarding claim 2, Wiese-Martin teaches of the invention in claim 1, but does not appear to teach further including the rod comprising at least one of plastic and metal.
Schindler is in the field of herbicide applicators and teaches of including the rod comprising at least one of plastic and metal (¶0015, tube 44 can be made of stainless steel, and plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Schindler to have the rod comprising at least one of plastic and metal in order to use an accessible and durable material for a durable device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 1 above, and further in view of Michael et al. (US 2014/0166767), herein after Michael.
Regarding claim 3, Wiese-Martin as modified teaches of the invention in claim 1, but does not appear to teach further including the herbicide comprising a dye such that the herbicide is colored.
Michael is in the field of herbicides and teaches of including the herbicide comprising a dye such that the herbicide is colored (¶008, the herbicide can have a dye indicator) in order to provide visual confirmation to the user that the intended area has been treated with the agricultural liquid (¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Michael to have a dye in the herbicide in order to provide visual confirmation to the user that the intended area has been treated with the herbicide. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 1 above, and further in view of O’Flanagan et al. (GB 2,321,848), herein after O’Flanagan. 
Regarding claim 10, Wiese-Martin teaches of the invention in claim 1, and 
further comprising (Fig. 1):

Wiese-Martin does not appear to teach further comprising:
the rod being externally threaded proximate to the first endpoint of the rod; and
a cap selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube.
Wiese-Martin teaches of (Fig. 4) the rod (first portion 14 and lower end 18) being internally threaded proximate to the first endpoint of the rod (lower end 18). Nevertheless, it is exceptionally well-known in the art to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded. Chester teaches of (Fig. 7) the rod (curved end 50) being externally threaded (threads 52) proximate to the first endpoint of the rod (end near threads 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einste in, 8 USPQ 167.
O’Flanagan is in the field of liquid applicators and teaches of (Fig. 2) a cap (end cap 3) selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube (cap 3 is threaded to the end of the rod 2 for closing the first end of the tube for retaining the liquid, which could be a herbicide, within the tube 2). 
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 11 above, and further in view of Laveault et al. (US 2006/0049214), herein after Laveault.
Regarding claim 12, Wiese-Martin as modified teaches of the invention in claim 11, but does not appear to teach of a fastener coupled to the grip, the fastener being configured for coupling to a surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod.
Laveault is in the field of dispensing through a rod and teaches of a fastener (Fig. 7, fastener at the top of the gripping portion 42) coupled to the grip (gripping portion 42), the fastener being configured for coupling to a surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod (fastener is capable of being coupled to a surface for stowing away the rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod when it’s not being used. 


Laveault is in the field of dispensing through a rod and teaches of (Fig. 7) the fastener comprising a loop (fastener at the top has a loop) wherein the loop is configured for inserting a surface mounted article of hardware for coupling the rod to the surface (loop is capable of being inserted to a surface mounted article of hardware for coupling the rod to a surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod on a wall when it’s not being used.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 11 above, and further in view of Hall (US 8,567,116) and Carrona (US 3,138,814).
Regarding claim 14, Wiese-Martin as modified teaches of the invention in claim 1, but does not appear to teach of the tube being substantially transparent; and a cutout positioned in the rod such that the cutout opens into the recess wherein the cutout is configured for viewing a level of the herbicide positioned in the tube.

Carrona is in the field of liquid applicators and teaches of a cutout (cutout for window W) positioned in the device such that the cutout opens into the recess (reservoir 21D’) wherein the cutout is configured for viewing a level of the liquid positioned in the device (Col. 7 lines 13-17, window W is for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Hall and Carrona to have a substantially transparent tube and a transparent cutout in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling. 

Regarding claim 15, Wiese-Martin as modified teaches of the invention in claim 14, but does not appear to teach of a panel (window W) coupled to the rod and extending over the cutout, the panel being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube.
Carrona teaches of a panel (window W) coupled to the device and extending over the cutout (cutout for window W), the panel (W) being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube (Col. 7 lines 13-17, window W is transparent for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the .	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765) in view of Chester (US 6,014,836), Schindler (US 2012/0252671), Hall (US 8,567,116), Carrona (US 3,138,814), Michael (US 2014/0166767), Helsing (US 10,611,048), O’Flanagan (GB 2,321,848), and Laveault (US 2006/0049214).
Regarding claim 16, Wiese-Martin teaches of (Fig. 1) an herbicide application device (Abstract, Fig. 1, ¶0027, liquid herbicide applicator 10) comprising:
a rod (first portion 14 and lower end 18), the rod being circularly shaped when viewed longitudinally (rod is cylindrical and would be circularly shaped when viewed longitudinally), 
a recess (Fig. 4, recess in extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) extending into the rod from the first endpoint of the rod (Fig. 4, extends into the rod from the lower end 18 of the rod);
a tube (Fig. 4, reservoir 32 and valve assembly 44) selectively insertable (via threaded coupling) into the recess (Fig. 4, recess extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) for removably coupling the tube (reservoir 32 and valve assembly 44) to the rod such that a first end of the tube (lower end 36) protrudes from the rod (first end of the tube 36 protrudes from the lower 
an herbicide positioned in the tube (¶0039, herbicide in the reservoir 32), 
a first coupler coupled to the tube (Fig. 4, exteriorly threaded end of reservoir upper end 34);
a second coupler coupled to the rod (interiorly threaded end or coupling of lower end 18), the second coupler (interiorly threaded end or coupling of lower end 18) being complementary to the first coupler (exteriorly threaded end of reservoir upper end 34) such that the second coupler is positioned for selectively coupling to the first coupler for removably coupling the tube to the rod (second coupler is threadedly complimentary to the first coupler);
a set of applicators (Fig. 6a-9b, dispenser assembly 70, first auxiliary dispenser assembly 80 and/or second auxiliary dispenser assembly 100), each applicator being selectively couplable (via threaded coupling) to the first end of the tube (36) wherein the applicator is configured for transferring the herbicide from the tube to a plant in a targeted manner (¶0039, liquid from the reservoir 32 flows through the valve assembly 44 and into the dispenser assembly 70 and further flow through the cap portion apertures 76 to target weeds), 
each applicator (dispenser assembly 70) comprising a ring (cap portion 72) and a sponge (sponge pad 79), the sponge (79) comprising a stub and a disc (Annotated Fig. 1 abvoe), the stub being positioned in and coupled to the ring (cap portion 72) (Annotated Fig. 1 above, stub being positioned in and coupled to the ring 72), the disc being coupled to the stub (Annotated Fig. 1 above, disc coupled to the stub) such that 
a grip (Fig. 1, handle grip 30) coupled to the rod proximate to a second endpoint of the rod (coupled to the rod near the upper end 16) wherein the grip is configured for enhancing a grasp of a hand of a user upon the rod (¶0029, grip 30 is both comfortable and secure for a person to hold onto);
Wiese-Martin does not appear to teach of the rod being externally threaded proximate to a first endpoint of the rod, 
the rod comprising at least one of plastic and metal;
the tube being substantially transparent,
the tube being internally threaded proximate to the first end;
the herbicide comprising a dye such that the herbicide is colored;
the ring being externally threaded such that the ring is positioned for threadedly inserting into the first end of the tube for removably coupling the applicator to the tube;
each disc of the set of applicators having a respective circumference such that the set of applicators comprises discs having a variety of circumferences;
a cap selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube;
a fastener coupled to the grip, the fastener being configured for coupling to a
surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod, 
the fastener comprising a loop wherein the loop is configured for inserting a surface mounted article of hardware for coupling the rod to the surface;

the cutout is configured for viewing a level of the herbicide positioned in the tube; and
a panel coupled to the rod and extending over the cutout, the panel being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube.
Wiese-Martin teaches of (Fig. 4) the rod (first portion 14 and lower end 18) being internally threaded proximate to the first endpoint of the rod (lower end 18). Nevertheless, it is exceptionally well-known in the art to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded. Chester teaches of (Fig. 7) the rod (curved end 50) being externally threaded (threads 52) proximate to the first endpoint of the rod (end near threads 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einste in, 8 USPQ 167.
Wiese-Martin and Chester also each disclose only one applicator of the same type and not a set of applicators each of the same type. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wiese-Martin in view of Chester to include a set of duplicate applicators in order to allow a user to use a tip and then 
Schindler is in the field of herbicide applicators and teaches of including the rod comprising at least one of plastic and metal (¶0015, tube 44 can be made of stainless steel, and plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Schindler to have the rod comprising at least one of plastic and metal in order to use an accessible and durable material for a durable device.
Hall is in the field of herbicide applicator and teaches of the tube (container 80) being substantially transparent (Col. 5 lines 3-10). 
Carrona is in the field of liquid applicators and teaches of a cutout (cutout for window W) positioned in the device such that the cutout opens into the recess (reservoir 21D’) wherein the cutout is configured for viewing a level of the liquid positioned in the device (Col. 7 lines 13-17, window W is for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Hall and Carrona to have a substantially transparent tube and a transparent cutout in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling.
Wiese-Martin discloses the applicator tip (dispenser assembly 70) being internally-threaded and the tube being externally threaded (Figs. 5b, 6b). Nevertheless, 
Chester is in the field of herbicide applicators and teaches of (Figs. 6 and 8) tube being internally threaded (Fig. 6, internal threads 42) and the ring being externally threaded (Annotated Fig. 2 above, ring of material having external threads 44 as pointed out by the arrow) such that the ring is positioned for threadedly inserting (via internal threads 42) into the first end of the tube (lower end) for removably coupling the applicator (end 43) to the tube (removably coupled to the applicator via threads). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the herbicide application device disclosed in Wiese-Martin with the alternate threading taught in Chester, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  
Michael is in the field of herbicides and teaches of including the herbicide comprising a dye such that the herbicide is colored (¶008, the herbicide can have a dye indicator) in order to provide visual confirmation to the user that the intended area has been treated with the agricultural liquid (¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Michael to have a dye in the herbicide in order to provide visual confirmation to the user that the intended area has been treated with the herbicide.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a variety of disc circumferences for sets of applicators in order to 
O’Flanagan is in the field of liquid applicators and teaches of (Fig. 2) a cap (end cap 3) selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube (cap 3 is threaded to the end of the rod 2 for closing the first end of the tube for retaining the liquid, which could be a herbicide, within the tube 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of O’Flanagan to have a cap threaded on the end of the rod in order to prevent leaking of the herbicide.
Laveault is in the field of dispensing through a rod and teaches of a fastener (Fig. 7, fastener at the top of the gripping portion 42) coupled to the grip (gripping portion 42), the fastener being configured for coupling to a surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod (fastener is capable of being coupled to a surface for stowing away the rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod when it’s not being used. 
Laveault is in the field of dispensing through a rod and teaches of (Fig. 7) the fastener comprising a loop (fastener at the top has a loop) wherein the loop is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod on a wall when it’s not being used.
Carrona teaches of a panel (window W) coupled to the device and extending over the cutout (cutout for window W), the panel (W) being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube (Col. 7 lines 13-17, window W is transparent for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Carrona to have a transparent cutout and panel in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling.

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 1/27/2022, with respect to the rejection(s) of claim(s) 1, 4, 8, and 11 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiese-Martin (US 2012/0096765) in view of Chester (US 6,014,836).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647